Citation Nr: 1101062	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to December 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The claim was previously before the Board in January 2010, at 
which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a January 11, 2010 remand, the Board stated that a VA 
examination was necessary in order to properly adjudicate the 
Veteran's nonservice-connected pension claim.  In making this 
determination, the Board noted that the Veteran had claimed that 
he had never been informed of a June 2005 general medical 
examination that had been scheduled to determine the severity of 
his disabilities for his nonservice-connected pension claim.  A 
January 26, 2010 letter from the RO informed the Veteran that it 
had asked the VA medical facility nearest to him to schedule him 
for an examination and that he would be notified of the date, 
time, and place of the examination.  However, although 
information from the Chicago VA Medical Center shows that the 
Veteran was scheduled for VA examinations on February 2, 2010 and 
February 9, 2010, there is no evidence that the Veteran was ever 
in fact, notified of such examinations.  The record reflects that 
the Veteran failed to report for his scheduled examinations and 
there is no evidence that he provided a reason as to why he 
failed to attend his examinations.    Additionally, in an August 
2010 statement, the Veteran indicated that he wanted an 
examination because he experienced problems with carpal tunnel in 
both of his wrists and experienced tingling in both of his feet.  
Therefore, in light of the Veteran's contentions and the fact the 
Veteran may not have received notice of his February 2010 
examinations, the Board finds that the RO should arrange for the 
Veteran to undergo VA examination, by an appropriate physician, 
at a VA medical facility.

In the August 2010 statement, the appellant additionally 
requested that the VA obtain medical reports from "the Dr. at 
Gold Clinic ... Dr. Sachs."  Such records have not been obtained, 
and may be useful in adjudication of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his 
nonservice-connected disabilities since his 
discharge from service, to include for Dr. 
Sachs at the Gold Clinic, as referenced in 
an August 2010 statement.  After securing 
the necessary authorizations for release of 
this information, seek to obtain copies of 
all treatment records referred to by the 
Veteran, not already of record.

2.  After completion of the above, 
including the provision of the appropriate 
period to respond, schedule the Veteran for 
an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of his 
disabilities.  The claims file must be made 
available to the examiner.  The examiner is 
requested to describe the nature and 
current level of severity of each of the 
Veteran's disabilities.  The examiner is 
also requested to opine as to whether it is 
at least as likely as not that the Veteran 
is permanently and totally disabled from 
his disabilities, when considered in 
combination as a whole.  A complete 
rationale for all opinions expressed must 
be provided.

The Veteran is hereby advised that failure 
to report for a scheduled VA examination, 
without good cause, could result in adverse 
consequences, to include denial of his 
claim.  See 38 C.F.R. § 3.655 (2010).

4.  Then, readjudicate the Veteran's claim 
for entitlement to non-service-connected 
pension.  If the benefit sought on appeal 
remains denied, provide the Veteran with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655.



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


